DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2021 has been entered.
 
Response to Amendment
The amendment filed December 17, 2021 has been entered. Claims 1-5, 7, 10-15, 17-21, and 23-25 remain pending in the application. Applicant's amendments to the Claims have overcome each and every 101 rejections previously set forth in the Final Office Action mailed September 29, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 10, 21, and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the single API endpoint and the one or more hardware processors. The single API endpoint is recited to perform all the claim steps, but is not recited as positively recited structural element of the system. Therefore, it is not clear whether the system performs the claimed method steps, or the single API endpoint. Claims 2-5, 7, 10, 21, and 23-24 are rejected due to their dependencies.
Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-13, 18, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Doney et al. (US 2020/0267020 A1; hereinafter Doney) in view of Low et al. (US 2012/0239529 A1; hereinafter Low).
With respect to claim 1:
	Doney teaches A system, comprising:... (See at least Doney: Abstract) 
receiving, by a [single] application programming interface (API) [endpoint] from a first caller, a first call including a source token and a destination token; (By disclosing, at 1002, information is received describing a desired/requested cross ledger transaction (first call) that spans at least two dissimilar networks, such as two different DLT networks, and the node attribute variables are described in greater detail below and can include descriptions of value units (tokens) native to the particular network, traversal methods, accounts used for bridging, fees and pricing methods, and associated API's and network interfaces for the purposes of communication with external sources. In addition, the chains of sub-transactions can include transactions (different types of transactions) in the source network, the destination network and other networks that serve to as connections between the source network and destination network. Furthermore, the terms "transfer" or "network transfer" as used herein include any type of transactions or transformation. Still furthermore, FIG. 1 illustrates a method of interfacing heterogenous DLT systems for conducting a transformation transaction. Each node in the graph structure can have an associated set of attribute variables as node metadata. The attribute variables can include units of value (tokens) native to the corresponding network, identification of smart contracts implementing the tokens, wallets or accounts used for bridging, value sources available to the user, and API's and network interfaces to other networks. See at least Doney: paragraph(s) [0040], [0045], [0018], [0013] & [0061]; cl. 11) 
identifying, by the [single] API [endpoint], a first type of token and a first type of wallet corresponding to the source token of the first call, and a second type of token and a second type of wallet corresponding to the destination token of the first call; (As stated above, and by further disclosing, the list of possible routes from one wallet type to another wallet given the desired destination value unit can be determined by evaluating the supported tokens, indicated in bridge metadata, for inbound and outbound wallets used by the available Bridges. In addition, the attribute variables can include units of value (tokens) native (type) to the corresponding network, identification of smart contracts implementing the tokens, wallets or accounts used for bridging, value sources available to the user, and API's and network interfaces to other networks. Furthermore, the terms "transfer" or "network transfer" as used herein include any type of transactions or transformation. See at least Doney: paragraph(s) [0059], [0040], [0018], [0045] & [0013]) 
determining, by the [single] API [endpoint] based on the identified tokens and wallets of the first call a first type of transaction being requested in the first call; (As stated above, and by further disclosing, at 1006 transaction routing information is generated for effecting the transaction by traversing the graph structure in accordance with a node traversing algorithm and detecting bridge nodes that facilitate the desired transaction. At 1008, a transfer path is selected by the source based on preferences using the transaction routing information and the transfer is initiated. The desired transfer path can include a chained set of sub-transactions that ensures proper execution of the requested cross ledger transaction. In addition, the attribute variables can include units of value (tokens) native to the corresponding network, identification of smart contracts implementing the tokens, wallets or accounts used for bridging (based on the identified tokens and wallets of the first call), value sources available to the user, and API's and network interfaces to other networks. Furthermore, the terms "transfer" or "network transfer" as used herein include any type of transactions or transformation. The transaction corresponding to the type of transaction can be determined by the tokens. See at least Doney: paragraph(s) [0040], [0018], [0045] & [0013]) 
scheduling, by the [single] API [endpoint] based on determining the first type of transaction, the first type of transaction with a first processor of the one or more hardware processors; (By disclosing, automated execution of transformation transaction, such as an inter-network (cross-ledger) transaction, is accomplished in response to receiving a transaction data structure specifying the details of a proposed cross ledger transaction, such as a value transfer. In addition, one or more viable paths (including expected pricing, fees, and transaction times) are determined for traversing multiple networks to execute the specified transaction. See at least Doney: paragraph(s) [0043]-[0044])
receiving, by the [single] API [endpoint] from a second caller, a second call including a source token and a destination token; (By disclosing, as stated above, at 1002, information is received describing a desired/requested cross ledger transaction (second call) that spans at least two dissimilar networks, such as two different DLT networks, and the node attribute variables are described in greater detail below and can include descriptions of value units (tokens) native to the particular network, traversal methods, accounts used for bridging, fees and pricing methods, and associated API's and network interfaces for the purposes of communication with external sources. In addition, the chains of sub-transactions can include transactions (different types of transactions) in the source network, the destination network and other networks that serve to as connections between the source network and destination network. Furthermore, the terms "transfer" or "network transfer" as used herein include any type of transactions or transformation. Still furthermore, FIG. 1 illustrates a method of interfacing heterogenous DLT systems for conducting a transformation transaction. Each node in the graph structure can have an associated set of attribute variables as node metadata. The attribute variables can include units of value (tokens) native to the corresponding network, identification of smart contracts implementing the tokens, wallets or accounts used for bridging, value sources available to the user, and API's and network interfaces to other networks. See at least Doney: paragraph(s) [0040], [0045], [0018] & [0013]; cl. 11)
identifying, by the [single] API [endpoint], a third type of token and a third type of wallet corresponding to the source token of the second call, and a fourth type of token and a fourth type of wallet corresponding to the destination token of the second call; (As stated above for the first call, the second call may be handled similarly. See at least Doney: paragraph(s) [0059], [0040], [0018], [0045] & [0013])
determining, by the [single] API [endpoint] based on the identified tokens and wallets of the second call, a second, different type of transaction being requested in the second call; and (As stated above for the first type of transaction, the second, different type of transaction can be determined. See at least Doney: paragraph(s) [0040], [0018], [0045] & [0013])
scheduling, by the [single] API [endpoint] based on determining the second type of transaction, the second, different type of transaction with a second, different processor of the one or more hardware processors. (As stated above for the first type of transaction, and by further disclosing, Bridges create connections between networks or units of value that receive and relay value transfers across different transmission networks (different processor) by controlling: Transmission mode, Pricing, Synchronicity, Fee, etc. Therefore, different types of transactions are scheduled with different processors. See at least Doney: paragraph(s) [0043]-[0044] & [0053]-[0057])
However, Doney does not teach ...a single application programming interface (API) endpoint, ...a non-transitory memory storing instructions; and one or more hardware processors coupled to the non-transitory memory and configured to read the instructions from the non-transitory memory to cause the system to perform operations comprising:.
Low, directed to single digital wallet across multiple payment platforms and thus in the same field of endeavor, teaches 
...by a single application programming interface (API) endpoint, ...by the single API endpoint (By disclosing, the third party payment provider end point 500 includes an application programming interface (API) system built with intelligence to understand what device(s) is interacting with it. Based on the device data and type, the third party payment provider end point 500 will present users with the appropriate presentation and security challenge. In addition, the third party payment provider end point 500 (a single API endpoint) will allow or deny certain types of transaction. See at least Low: paragraph(s) [0068]; Fig. 16)
a non-transitory memory storing instructions; and (See at least Low: paragraph(s) [0113])
one or more hardware processors coupled to the non-transitory memory and configured to read the instructions from the non-transitory memory to cause the system to perform operations comprising: (See at least Low: paragraph(s) [0113])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, apparatus, and computer-readable medium for transaction management spanning multiple heterogeneous computing networks teachings of Doney to incorporate the single digital wallet across multiple payment platforms teachings of Low for the benefit of greater flexibility and a more interactive shopping experience to consumers. (See at least Low: paragraph(s) [0051])
With respect to claims 11 and 18:
	Doney teaches A method, comprising: (See at least Doney: Abstract)
	A [non-transitory] machine-readable medium having stored thereon machine-readable instructions executable by a computer system controlling a [single] application programming interface (API) [endpoint] for processing different types of transactions to cause performance of operations comprising: (By disclosing, the chains of sub-transactions can include transactions (different types of transactions) in the source network, the destination network and other networks that serve to as connections between the source network and destination network. Furthermore, the terms "transfer" or "network transfer" as used herein include any type of transactions or transformation. See at least Doney: cl. 11; paragraph(s) [0040], [0045] & [0018])
receiving, by a [single] application programming interface (API) [endpoint] from a first caller, a first call including a source token and a destination token, and at least one of a source amount and a source currency or a destination amount and a destination currency; (By disclosing, at 1002, information is received describing a desired/requested cross ledger transaction (first call) that spans at least two dissimilar networks, such as two different DLT networks. In addition, FIG. 1 illustrates a method of interfacing heterogenous DLT systems for conducting a transformation transaction. Each node in the graph structure can have an associated set of attribute variables as node metadata. The attribute variables can include units of value (tokens) native to the corresponding network, identification of smart contracts implementing the tokens, wallets or accounts used for bridging, value sources available to the user, and API's and network interfaces to other networks. Furthermore, the data structure can include transaction details (e.g., source, destination, amount, currency). See at least Doney: paragraph(s) [0040] & [0043]; cl. 11)
identifying, by the API [endpoint], a first type of token and a first type of wallet corresponding to the source token of the first call, and a second type of token and a second type of wallet corresponding to the destination token of the first call; (As stated above, and by further disclosing, the list of possible routes from one wallet type to another wallet given the desired destination value unit can be determined by evaluating the supported tokens, indicated in bridge metadata, for inbound and outbound wallets used by the available Bridges. In addition, the chains of sub-transactions can include transactions (different types of transactions) in the source network, the destination network and other networks that serve to as connections between the source network and destination network. Furthermore, the terms "transfer" or "network transfer" as used herein include any type of transactions or transformation. See at least Doney: paragraph(s) [0059], [0040], [0045], [0018] & [0013])
determining, by the API [endpoint] based on the identified tokens and wallets of the first call a first type of transaction indicated in the first type of token and the second type of token; (As stated above, and by further disclosing, at 1006 transaction routing information is generated for effecting the transaction by traversing the graph structure in accordance with a node traversing algorithm and detecting bridge nodes that facilitate the desired transaction. At 1008, a transfer path is selected by the source based on preferences using the transaction routing information and the transfer is initiated. The desired transfer path can include a chained set of sub-transactions that ensures proper execution of the requested cross ledger transaction. In addition, the attribute variables can include units of value (tokens) native to the corresponding network, identification of smart contracts implementing the tokens, wallets or accounts used for bridging (based on the identified tokens and wallets of the first call), value sources available to the user, and API's and network interfaces to other networks. Furthermore, the terms "transfer" or "network transfer" as used herein include any type of transactions or transformation. The transaction corresponding to the type of transaction can be determined by the tokens. See at least Doney: paragraph(s) [0040], [0018], [0045] & [0013])
scheduling, by the single API endpoint based on determining the first type of transaction, the first type of transaction with a first processor of one or more hardware processors; and (By disclosing, automated execution of transformation transaction, such as an inter-network (cross-ledger) transaction, is accomplished in response to receiving a transaction data structure specifying the details of a proposed cross ledger transaction, such as a value transfer. In addition, one or more viable paths (including expected pricing, fees, and transaction times) are determined for traversing multiple networks to execute the specified transaction. See at least Doney: paragraph(s) [0043]-[0044])
receiving, by the single API endpoint from a second caller, a second call including a source token and a destination token; (By disclosing, as stated above, at 1002, information is received describing a desired/requested cross ledger transaction (second call) that spans at least two dissimilar networks, such as two different DLT networks, and the node attribute variables are described in greater detail below and can include descriptions of value units (tokens) native to the particular network, traversal methods, accounts used for bridging, fees and pricing methods, and associated API's and network interfaces for the purposes of communication with external sources. In addition, the chains of sub-transactions can include transactions (different types of transactions) in the source network, the destination network and other networks that serve to as connections between the source network and destination network. Furthermore, the terms "transfer" or "network transfer" as used herein include any type of transactions or transformation. Still furthermore, FIG. 1 illustrates a method of interfacing heterogenous DLT systems for conducting a transformation transaction. Each node in the graph structure can have an associated set of attribute variables as node metadata. The attribute variables can include units of value (tokens) native to the corresponding network, identification of smart contracts implementing the tokens, wallets or accounts used for bridging, value sources available to the user, and API's and network interfaces to other networks. See at least Doney: paragraph(s) [0040], [0045], [0018], [0013] & [0061]; cl. 11)
identifying, by the single API endpoint, a third type of token and a third type of wallet corresponding to the source token of the second call, and a fourth type of token and a fourth type of wallet corresponding to the destination token of the second call; (As stated above for the first call, the second call may be handled similarly. See at least Doney: paragraph(s) [0059], [0040], [0018], [0045] & [0013])
determining, by the single API endpoint based on the identified tokens and wallets of the second call, a second, different type of transaction being requested in the second call; and (As stated above for the first type of transaction, the second, different type of transaction can be determined. See at least Doney: paragraph(s) [0040], [0018], [0045] & [0013])
scheduling, by the single API endpoint based on determining the second type of transaction, the second, different type of transaction with a second, different processor of the one or more hardware processors. (As stated above for the first type of transaction, and by further disclosing, Bridges create connections between networks or units of value that receive and relay value transfers across different transmission networks (different processor) by controlling: Transmission mode, Pricing, Synchronicity, Fee, etc. Therefore, different types of transactions are scheduled with different processors. See at least Doney: paragraph(s) [0043]-[0044] & [0053]-[0057])
However, Doney does not teach ...API endpoint and ...non-transitory machine-readable medium.
Low, directed to single digital wallet across multiple payment platforms and thus in the same field of endeavor, teaches 
...controlling an API endpoint for processing different types of transactions (By disclosing, the third party payment provider end point 500 includes an application programming interface (API) system built with intelligence to understand what device(s) is interacting with it. Based on the device data and type, the third party payment provider end point 500 will present users with the appropriate presentation and security challenge. In addition, the third party payment provider end point 500 (a single API endpoint) will allow or deny certain types of transaction. See at least Low: paragraph(s) [0068])
A non-transitory machine-readable medium having stored thereon machine-readable instructions executable by a computer system controlling a single application programming interface (API) endpoint for processing different types of transactions to cause performance of operations comprising: (By disclosing, logic may be encoded in a computer readable medium, which may refer to any medium that participates in providing instructions to processor 1304 for execution. Such a medium may take many forms, including but not limited to, non-volatile media and volatile media. In addition, the third party payment provider end point 500 (a single API endpoint) will allow or deny certain types of transaction. See at least Low: paragraph(s) [0113] & [0068])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, apparatus, and computer-readable medium for transaction management spanning multiple heterogeneous computing networks teachings of Doney to incorporate the single digital wallet across multiple payment platforms teachings of Low for the benefit of greater flexibility and a more interactive shopping experience to consumers. (See at least Low: paragraph(s) [0051])
With respect to claim 2:
Doney and Low teach the system of claim 1, as stated above.
Doney further teaches wherein the first and second calls respectively further include at least one of a source amount and a source currency or a destination amount and a destination currency. (By disclosing, automated execution of transformation transaction, such as an inter-network (cross-ledger) transaction, is accomplished in response to receiving a transaction data structure specifying the details of a proposed cross ledger transaction, such as a value transfer. The data structure can include transaction details (e.g., source, destination, amount, currency). See at least Doney: paragraph(s) [0043])
With respect to claims 3 and 12:
Doney and Low teach the system of claim 2 and the method of claim 11, as stated above.
Doney further teaches wherein the operations further comprise:
sending, by the single API endpoint to the first caller, a first response quote including details about the first type of transaction and a request for confirmation; and (By disclosing, Transaction Service Bus module 2002 determines one or more viable paths (including expected pricing, fees, and transaction times) (response quote) for traversing multiple networks to execute the specified transaction. In addition, chained Transfer Handler module 2004 executes the sub-transactions (with Zero Knowledge Proofs, as desired to protect privacy) as a sequence of network transfers, confirmations, and bridge traversals (as specified by Bridge Service module 2008 described below) to ultimately affect the value transfer of the specified transformation transaction. See at least Doney: paragraph(s) [0044])
determining, based on the source currency and destination currency, that a foreign exchange conversion is implicated, wherein the details about the first transaction included in the first response quote include information about a proposed currency conversion and a conversion rate. (By disclosing, when presented the routes, the source account can initiate a chained transaction, based on the graph and user preferences such as one or more of transaction time, conversion rates and fee load. See at least Doney: paragraph(s) [0048] & [0017])
With respect to claim 4:
Doney and Low teach the system of claim 2, as stated above.
Doney further teaches wherein a validation is performed based on the determined first and second types of transactions and the inclusion of at least one of the source amount and the source currency or the destination amount and the destination currency. (By disclosing, at Step 3 of FIG. 7, a TransactionValidationService validates that the transaction paths can be executed, for example, by checking whether each link source wallet in a path has sufficient balance to submit the transaction. See at least Doney: paragraph(s) [0086])
With respect to claim 13:
Doney and Low teach the method of claim 12, as stated above.
Doney further teaches wherein the response quote further includes a fee and an indication of the payor of the fee. (By disclosing, each viable transaction chain may involve fees and exchanges and will have an estimated delivery time. See at least Doney: paragraph(s) [0048] & [0086])
With respect to claims 24-25:
Doney and Low teach the system of claim 3 and the method of claim 12, as stated above.
Doney further teaches wherein the operations further comprise: 
wherein the operations further comprise: providing a predetermined amount of time for a receipt of a confirmation to the first response quote, wherein the first response quote is cleaned up when no confirmation to the first response quote is received within the predetermined amount of time, and wherein the first transaction is scheduled when a confirmation to the first response quote is received within the predetermined amount of time. (By disclosing, the ultimate transaction path can be constructed to consider various preferences and attributes, such as transaction fees, time for transaction confirmation, and the like. In addition, upon the user’s weighing in regarding the willingness to continue, the transaction may be rolled back or proceed to completion according to the user’s accepting or not. See at least Doney: paragraph(s) [0082] & [0094])
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Doney in view of Low, as applied to claim 5, and in further view of Kopczynski et al. (US 2016/0042345 A1; hereinafter Kopczynski), in still further view of Sebastian et al. (US 2019/0108582 A1; hereinafter Sebastian). 
With respect to claims 5 and 14:
Doney and Low teach the system of claim 1 and the method of claim 11, as stated above.
However, Doney and Low do not teach wherein the first type of token is a user token that corresponds to a consumer wallet and wherein the second type of token is a transfer method token that corresponds to an external bank account.
Kopczynski, directed to token-based transaction system and method to facilitate non-cash payments without using personally identifiable information data and thus in the same field of endeavor, teaches wherein the first type of token is a user token that corresponds to a consumer wallet and ... (By disclosing, service points 226 permit payments through a digital wallet 228a associated with Payer Entity 104, and a digital wallet 228b associated with Payee Entity 106. The digital wallet is an application executing on a computing device to generate and sign tokens that are exchanged during a transaction. See at least Kopczynski: paragraph(s) [0030]-[0031])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Doney and Low to incorporate the token-based transaction system and method to facilitate non-cash payments without using personally identifiable information data teachings of Kopczynski for the benefit of facilitating non-cash payments without using personally identifiable information data. (See at least Kopczynski: Abstract)
Sebastian, in the same field of endeavor, teaches ...wherein the second type of token is a transfer method token that corresponds to an external bank account. (See at least Sebastian: paragraph(s) [0058])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Doney, Low, and Kopczynski to incorporate the systems and methods for refunding QR and other payment system transactions teachings of Sebastian for the benefit of executing the refund transactions in real time or close to real time, using existing payment system network facilities, and regardless of whether the funding account is a payment account recognized in the payment system network, a bank account, or another type of account. (See at least Sebastian: paragraph(s) [0002])
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Doney in view of Low, as applied to claim 5, and in further view of Sebastian et al. (US 2019/0108582 A1; hereinafter Sebastian) and Kopczynski.
With respect to claim 7:
Doney and Low teach the system of claim 1, as stated above.
However, Doney and Low do not teach wherein one of the first type of token and the second type of token is an account token, and wherein the account token corresponds to one of a funding wallet, a merchant wallet and a pending wallet.
Sebastian, directed to systems and methods for refunding QR and other payment system transactions and thus in the same field of endeavor, teaches wherein one of the first type of token and the second type of token is an account token, and wherein the account token corresponds to one of a funding wallet, ... and a pending wallet. (By disclosing, a consumer's or sender's bank may initiate a transaction (i.e., a push payment) to a merchant or funds transfer recipient via an API interface or an MIP interface. The message may include the number of the original funding account (e.g., bank account number or PAN (in the case of a payment system account) or a token PAN or mobile money account reference number) and an additional data field that carries a digital/virtual account reference number. See at least Sebastian: paragraph(s) [0080], [0067] & [0069])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Doney and Low to incorporate the systems and methods for refunding QR and other payment system transactions teachings of Sebastian for the benefit of executing the refund transactions in real time or close to real time, using existing payment system network facilities, and regardless of whether the funding account is a payment account recognized in the payment system network, a bank account, or another type of account.. (See at least Sebastian: paragraph(s) [0002])
Kopczynski, in the same field of endeavor, teaches ...a merchant wallet. (By disclosing, service points 226 permit payments through a digital wallet 228a associated with Payer Entity 104, and a digital wallet 228b associated with Payee Entity 106. The digital wallet is an application executing on a computing device to generate and sign tokens that are exchanged during a transaction. See at least Kopczynski: paragraph(s) [0030]-[0031])
wherein the account token corresponds to one of a funding wallet, a merchant wallet and a pending wallet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Doney, Low, and Sebastian to incorporate the token-based transaction system and method to facilitate non-cash payments without using personally identifiable information data teachings of Kopczynski for the benefit of facilitating non-cash payments without using personally identifiable information data. (See at least Kopczynski: Abstract)
Claims 10, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Doney in view of Low, as applied to claim 1, and in further view of Sharp (US 2016/0012465 A1; hereinafter Sharp), Roever et al. (US 2005/0038707 A1; hereinafter Roever), Shah et al. (US 2018/0137508 A1; hereinafter Shah), and Jackson (US 2014/0279526 A1; hereinafter Jackson).
With respect to claims 10, 17, and 20:
Doney and Low teach the system of claim 1, the method of claim 11, and the non-transitory machine-readable medium of claim 18, as stated above.
Doney further teaches wherein the transaction types include a ..., a first external account to a second external account transfer, a wallet to external account transfer, ... (See at least Doney: paragraph(s) [0009])
However, Doney and Low do not teach wherein the transactions include a card unload, a direct debit, ..., a wallet to prepaid card transfer, and a spendback.
Sharp, directed to system and method for distributing, receiving, and using funds or credits and apparatus and thus in the same field of endeavor, teaches wherein the transactions include a card unload... (By disclosing, once the one-time redemption option may be used or otherwise redeemed, it may be unloaded from the redemption card. See at least Sharp: paragraph(s) [234])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Doney and Low to incorporate the system and method for distributing, receiving, and using funds or credits and apparatus teachings of Sharp for the benefit of performing a variety of transactions including various gifting functions, re-gifting functions, and social interactions simply, through various types of electronic communications. (See at least Sharp: Abstract)
Roever, directed to methods and apparatus for enabling transactions in networks and thus in the same field of endeavor, teaches wherein the transactions include ...a direct debit... (By disclosing, the accounts folder contains titles of bank cards, debit cards, and direct debit transactions. See at least Roever: paragraph(s) [0174])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Doney, Low, and Sharp to incorporate the methods and apparatus for enabling transactions in networks teachings of Roever for the benefit of facilitating transactions in the network involving the application and using the title objects with the title helper code processing the title objects on behalf of the application. (See at least Roever: paragraph(s) [0009])
Shah, directed to token-based determination of transaction processing resources and thus in the same field of endeavor, teaches wherein the transactions include ... a wallet to prepaid card transfer... (By disclosing, the TSP transaction system 112 can cause the virtual prepaid card to be automatically reloaded with enough funds to cover the payment cost by transferring funds, to the virtual prepaid card, from one or more of the payment instruments. See at least Shah: paragraph(s) [0075])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Doney, Low, Sharp, and Roever to incorporate the token-based determination of transaction processing resources teachings of Shah for the benefit of token-based authorization of transactions. (See at least Shah: paragraph(s) [0014])
Jackson, directed to systems and methods for a private sector monetary authority and thus in the same field of endeavor, teaches wherein the transactions include ...a spendback. (By disclosing, systems may be implemented to assist the direct or downstream recipient of a Disputed Spend with a convenient interface to facilitate a voluntary Spend of value back to the original payer in an amount automatically adjusted as to be net of any fees that may have subsequently diminished the corpus of the disputed value. See at least Jackson: paragraph(s) [0183])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Doney, Low, Sharp, Roever, and Shah to incorporate the systems and methods for a private sector monetary authority teachings of Jackson for the benefit of administering a private sector Monetary Authority. (See at least Jackson: paragraph(s) [0060])
Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Doney in view of Low, as applied to claims 14 and 18, and in further view of Kopczynski, Sebastian, and Shah et al. (US 2018/0137508 A1; hereinafter Shah).
With respect to claim 15:
Doney and Low teach the system of claim 14, as stated above.
Furthermore, as stated above with respect to claims 5 and 7, Doney, Kopczynski, Sebastian, and Shah teach all the limitations.
With respect to claim 19:
Doney and Low teach the system of claim 18, as stated above.
Furthermore, as stated above with respect to claims 14 and 15, Doney, Kopczynski, Sebastian, and Shah teach all the limitations.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Doney in view of Low, as applied to claim 1, and in further view of Hockey et al. (US 20190318122 A1; hereinafter Hockey).
With respect to claim 21:
Doney and Low teach the system of claim 1, as stated above.
However, Doney and Low do not teach further comprising: receiving, from a webhook included in the one or more hardware processors with which the transaction is scheduled, a notification indicating that the transaction is complete.
Hockey, directed to secure permissioning of access to user accounts, including secure distribution of aggregated user account data and thus in the same field of endeavor, teaches further comprising: 
receiving, from a webhook included in the one or more hardware processors with which the transaction is scheduled, a notification indicating that the transaction is complete. (By disclosing, the financial report request in some instance may indicate a callback URI (i.e., webhook URL) that the data management platform can call at appropriate times such as when the financial report is created and ready for access (notification indicating that the transaction is complete). See at least Hockey: paragraph(s) [0294])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Doney and Low to incorporate the secure permissioning of access to user accounts, including secure distribution of aggregated user account data teachings of Hockey for the benefit of webhook for notification. (See at least Hockey: paragraph(s) [0294])
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Doney in view of Low, as applied to claim 1, and in further view of Ortiz et al. (US 20160019536 A1; hereinafter Ortiz).
With respect to claims 23:
Doney and Low teach the system of claim 3, as stated above.
wherein the scheduling the first type of transaction is further based on: 
determining, by the single API endpoint, whether information included in a confirmation message received from the first caller is [consistent with information deciphered by the single API endpoint from one or both of the first type of token and the second type of token], (By disclosing, to provide for slippage (changes in exchange rates or fees from the initiation of a transaction until its completion), the CTH can freeze a transaction in the event of a significant change to allow the user to weigh in regarding the willingness to continue (confirmation message). See at least Doney: paragraph(s) [0094])
and wherein scheduling the second, different type of transaction is further based on: 
sending, by the single API endpoint to the second caller, a second response quote including details about the second, different type of transaction and a request for confirmation; and (By disclosing, Transaction Service Bus module 2002 determines one or more viable paths (including expected pricing, fees, and transaction times) (response quote) for traversing multiple networks to execute the specified transaction. In addition, chained Transfer Handler module 2004 executes the sub-transactions (with Zero Knowledge Proofs, as desired to protect privacy) as a sequence of network transfers, confirmations, and bridge traversals (as specified by Bridge Service module 2008 described below) to ultimately affect the value transfer of the specified transformation transaction. See at least Doney: paragraph(s) [0044])
determining, by the single API endpoint, whether information included in a confirmation message received from the second caller is [consistent with information deciphered by the single API endpoint from one or both of the third type of token and the fourth type of token]. (As stated above, see at least Doney: paragraph(s) [0094])
However, Doney and Low do not teach ...consistent with information deciphered by the single API endpoint from one or both of the first/third type of token and the second/fourth type of token.
Ortiz, directed to secure processing of data and thus in the same field of endeavor, teaches 
determining, by the single API endpoint, whether information included in a confirmation message received from the first/second caller is consistent with information deciphered by the single API endpoint from one or both of the first/third type of token and the second/fourth type of token. (By disclosing, a secure payment token can comprise an encrypted or otherwise secure data set representing all information required, when deciphered and/or otherwise properly interpreted, to effect and/or evidence payment, or authority for payment, of fixed, limited, and/or otherwise pre-authorized amount(s). Therefore, information from a deciphered token may be used to check the consistency of a confirmation message for the transaction. See at least Ortiz: paragraph(s) [0033])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Doney and Low to incorporate the secure processing of data teachings of Ortiz for the benefit of token for evidencing or authorizing payment. (See at least Ortiz: paragraph(s) [0033])

Response to Arguments
Applicant's arguments filed December 17, 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument with respect to the 101 rejections that “amended claim 1 recites to perform similar receiving, identifying, determining, and scheduling steps using the single API endpoint for a second call from a second caller for a second, different type of transaction. Accordingly, Applicant submits that the claims are a practical application of improving the efficiency of processing various different types of electronic transactions via a single API endpoint,” it is noted that, as stated in the previous Response, the claims do not recite any technical details of “how” the API with a single endpoint can handle a variety of transactions. Furthermore, scheduling a second, different type of transaction with a second, different processor can be performed manually, especially when no technical details of the single API endpoint and how the tokens are related to the single API endpoint’s performing the step of scheduling. Therefore, the claims do not integrate the judicial exceptions into a practical application and the additional elements do not amount to significantly more.  
In response to applicant’s argument that Low.. does not specify that the API system is executed using only a single API endpoint that is able to identify and schedule different types of transactions based on tokens, it is noted that Low teaches that the single endpoint (500) includes an application programming interface (API) system built with intelligence to understand what device(s) is interacting with it, and will allow or deny certain types of transaction. See at least Low: [0068]. In addition, Doney teaches that token types represent dissimilar assets and units of value. See at least Doney: [0040] & [0052]. 
In response to applicant’s argument that Doney’s tokens do not teach or suggest "the first type of token and the second type of token" that "indicate a type of transaction specified in [a] received call," as recited in amended claim 1, it is noted that Doney teaches that the attribute variables can define a bridge data structure of pairs of nodes, and the bridge data structure can specify source wallet, and destination wallet. Also, Doney teaches that the attribute variables can include units of value (tokens) native to the corresponding network, identification of smart contracts implementing the tokens, wallets or accounts used for bridging, value sources available to the user, and API's and network interfaces to other networks. Furthermore, Bridges can accommodate token types representing dissimilar assets and units of value, which are related to types of transfers (transactions). See at least Doney: [0025]-[0026], [0040] & [0052]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY C LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.C.L./Examiner, Art Unit 3685  

                                                                                                                                                                                                                                                                                                                                                                                                              

                                                                                                                                                                                                        /NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685